Judgment unanimously affirmed without costs. Memorandum: Upon our review of the record, we conclude that the custody determination of Supreme Court awarding the parties joint custody of the child, with primary physical custody to defendant and liberal visitation to plaintiff, is fully supported by the evidence and should not be disturbed (see, Eschbach v Eschbach, 56 NY2d 167, 173; Devlin v Devlin, 193 AD2d 1130; Matter of Gill v Gill, 135 AD2d 1090, 1090-1091). "When there is no indication that a change in custody will substantially enhance the child’s welfare * * * and the custodial parent is not shown to be unfit or less fit to continue as the proper custodian, the custody arrangement in place should not be disturbed” (Matter of Muzzi v Muzzi, 189 AD2d 1022, 1023; see, Matter of Giovannone v Giovannone, 206 AD2d 869 [decided herewith]). Moreover, contrary to plaintiff’s contention, the court sufficiently set forth those facts essential to its decision (see, CPLR 4213 [b]; cf., Matter of Grad v Grad, 187 AD2d 970, 971). Furthermore, the court was not obliged to accept the opinion and the recommendations of the Law Guardian and it explained its reasons for rejecting them (see, Zelnik v Zelnik, 196 AD2d 700). Finally, plaintiff’s assertion that the court was biased in favor of defendant is not supported by the record. (Appeal from Judgment of Supreme Court, Steuben County, Scudder, J.—Custody.) Present—Den-man, P. J., Green, Balio, Wesley and Davis, JJ.